 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELINA JOHNSON,                             Case No.: 19cv578-LAB (AGS)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    COMENITY BANK, et al.,
15                             Defendants.
16
17         Plaintiff has filed a notice of voluntary dismissal with prejudice. (Docket no.
18   4.) Defendants have not answered or otherwise appeared. Pursuant to Fed. R.
19   Civ. P. 41(a), this action is DISMISSED WITH PREJUDICE. Although the notice
20   of dismissal mentions a settlement agreement, the Court does not retain
21   jurisdiction to interpret or enforce that agreement.
22
23         IT IS SO ORDERED.
24   Dated: May 10, 2019
25
26                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
27
28

                                                 1
                                                                            19cv578-LAB (AGS)
